Pee Ctjeiam,
The plaintiff’s relation as a passenger on the defendant’s railroad had not terminated at the time of the accident. The brakeman beat down the snow by the side of the car to make a place for her to alight, and stand until an engine removed the cars which obstructed her passage, but after remaining in that position for some time without being relieved she very naturally objected to remaining there anjr longer. She testified that the brakeman then suggested that, if she could pass over the four loaded cars which were a part of the train, she could leave the train and go on her way. She thereupon proceeded over the cars successfully until she came to the place for alighting, and in attempting to get down from the car her clothes caught in the coupling pin, and she fell and sustained her injuries. She testified that the brakeman told her that there was no other way for her to leave the train but by going over these freight cars. The brakeman, without denying this testimony, says he carried her packages for her while she was going over the cars and assisted her to alight. In such circumstances she cannot be charged with contributory negligence for doing as she was told to do by the brakeman. She was still in the charge of the defendant company and therefore was not a discharged *368passenger. She was using the means for alighting which were provided for her and with the assistance of their agent. The case was fairly left to the jury with proper instructions as to contributory negligence and the verdict was for the plaintiff. We discover no error in the charge nor in the answers to points, and the assignments of error are all dismissed.
Judgment affirmed.